Case 8:20-cr-00077-CEH-TGW Document 100 Filed 06/02/21 Page 1 of 3 PageID 598




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

     UNITED STATES OF AMERICA

     v.                                       CASE NO. 8:20-CR-77-CEH-TGW

     JOSE ISMAEL IRIZARRY


                   OPPOSITION TO DEFENDANT’S MOTION TO
                           CONTINUE SENTENCING

          The United States, by and through the undersigned, respectfully opposes

Defendant’s Motion to Strike the Government’s Sentencing Memorandum or

Alternative Motion to Continue Sentencing Date. Doc. 99. The Government seeks to

move forward with sentencing as scheduled on June 3, 2021, at 10 am.

I.        Law

          “Sentencing is an essential ingredient of any prosecution,” and Courts have a

duty to impose sentence. U.S. v. Ross, 464 F.2d 376, 379 (2nd Cir. 1972); see also U.S.

v. Sabourin, 157 F.2d 820, 821 (2nd Cir. 1946). Federal Rule of Criminal Procedure

32(b) governs the timing of sentencing, stating in pertinent part, “[t]he court must

impose sentence without unnecessary delay,” but also, “may, for good cause, change

any time limits.” F.R. Crim P. 32(b). At the same time, the Eleventh Circuit has

recognized that, “the protection of the Sixth Amendment right to a speedy trial extends

to sentencing.” U.S. v. Danner, 429 Fed.Appx. 915, 917 (11th Cir. 2011).
Case 8:20-cr-00077-CEH-TGW Document 100 Filed 06/02/21 Page 2 of 3 PageID 599




II.      Argument

         The Defendant was removed from his job in 2018 and then arrested by federal

law enforcement on February 21, 2020. He pleaded guilty to all nineteen counts of an

Indictment on September 14, 2020. Without opposition from the Government, this

Court granted the Defendant’s two previous motions to continue sentencing due to

travel restrictions related to the Covid-19 pandemic and in the interest of justice. Those

travel restrictions are no longer in place and the Government sees no reason for further

delay.

         Furthermore, no arguments put forth in the Government’s Sentencing

Memorandum should cause delay, nor should the length of the document be cause for

delay or an order to strike. The Government outlined its position regarding sentencing

in the Plea Agreement. Doc. 59 at 5-10. In fact, the Government and the Defendant

agreed that they would litigate the application of USSG § 2S1.1(b) at sentencing and

outlined their respective positions in the Plea Agreement signed in September of 2020.

Id. at 8. The Government’s position has also been restated to defense counsel in recent

weeks in anticipation of the current hearing date.

III.     Conclusion

         For the foregoing reasons, the Defendant’s motion should be denied and

sentencing should proceed without further delay.




                                            2
Case 8:20-cr-00077-CEH-TGW Document 100 Filed 06/02/21 Page 3 of 3 PageID 600




                                    Respectfully submitted,


                                    DEBORAH L. CONNOR
                                    Chief
                                    Money Laundering and Asset Recovery Section

                               By: /s/ Joseph Palazzo                         .
                                   Joseph Palazzo, Deputy Chief
                                   MDFL Bar No. 0669666
                                   U.S. Department of Justice, Criminal Division
                                   1400 New York Avenue, N.W.
                                   Washington, D.C. 20005
                                   (202) 514-1263
                                   joseph.palazzo@usdoj.gov

   Dated: June 2, 2021



                               Certificate of Service

          I hereby certify that on the above date, I electronically filed the
   foregoing document with the Clerk of the Court using the CM/ECF filing
   system, knowing that a copy will be automatically generated and delivered
   electronically to all counsel of record.


                              By: /s/ Joseph Palazzo                      .
                                  Joseph Palazzo
                                  MDFL Bar No. 0669666




                                         3
